Order entered December 19, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00973-CV

           AMERICAN HOMES 4 RENT PROPERTIES ONE, LLC, Appellant

                                               V.

                               EVA IBARRA, ET AL, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02049-A

                                           ORDER
       We GRANT appellant’s December 17, 2013 motion for extension to file reply brief and

ORDER the brief tendered concurrently with the motion filed as of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE